Plaintiff in error, Floyd Miller, convicted in the county court of Oklahoma county on an information charging the maintaining of a liquor nuisance, was by the court sentenced to be confined in the county jail for six months and to pay a fine of $500 and the costs. From the judgment rendered on the 15th day of September, 1922, an appeal was perfected, by filing in this court a petition in error with case-made. The plaintiff in error, by his counsel of record, has filed a motion to dismiss his said appeal. The motion to dismiss is sustained, and the cause dismissed, and remanded to the county court of Oklahoma county. Mandate forthwith.